Citation Nr: 1410584	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 28, 2010.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant served on active duty from October 1993 to January 2000. 

This matter comes to the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) denying the appellant's claim for extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond January 28, 2010.

FINDINGS OF FACT

1.  The appellant served on active duty from October 14, 1993, to January 28, 2000; it is neither claimed nor shown that she had additional active duty after that date. 

2.  Ten years from the date of the appellant's discharge from active service was January 28, 2010; therefore, the appellant's basic delimiting period for receiving Chapter 30 educational benefits expired on January 28, 2010. 

3.  The appellant was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct. 


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of the Chapter 30 Montgomery GI Bill (MGIB) beyond the delimiting date of January 28, 2010 have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the appellant has been notified of the basis for the denial of her claim, and has been afforded ample opportunity to respond.  Nevertheless, specific notice under those sections is not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The appellant had active service from October 14, 1993, to January 28, 2000.  In April 2010, the appellant applied for an extension of her delimiting date for Chapter 30 benefits, stating that she was unable to utilize her educational benefits in the time period prescribed due to financial hardship; because of the type of employment that she had at the time, she could not complete her educational courses.

The appellant was separated from active duty on January 28, 2000.  The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  There is no evidence of record to demonstrate any active duty after January 28, 2000.

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  The Veteran does not contend that she suffered from a physical or mental disability; rather, she contends that she was unable to complete her education in the time prescribed by law due to employment constraints and financial hardship. 

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the appellant had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met. 

As the disposition of this claim is based on the law, and not on the facts of the case, the appellant's claim for a delimiting date beyond January 28, 2010, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An extension of the appellant's basic 10-year period of eligibility for receiving educational assistance benefits under chapter 30 beyond the delimiting date of January 28, 2010, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


